The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 10, 2015

                                       No. 04-15-00299-CR

                                     Louis Leo CHRISTINA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR4887
                          Honorable Jefferson Moore, Judge Presiding

                                          ORDER
       Appellant’s brief was originally due on October 1, 2015. We have granted a total of three
extensions of time for appellant to file his brief. According to our November 16, 2015 order
granting appellant’s third motion for extension of time for appellant to file his brief, appellant’s
brief was due on December 3, 2015. To date, appellant’s brief has not been filed.

       We ORDER appellant’s attorney to file appellant’s brief on or before December 30,
2015. If appellant’s brief is not filed by that date, we will abate this appeal to the trial court for
an abandonment hearing. TEX. R. APP. P. 38.8(b)(2).


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court